DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 & 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US PG 2009/0291198; hereafter ‘198) in view of Daggett et al. (US PG Pub 2004/0216664; hereafter ‘664), Erwin et al. (US PG Pub 2013/0026624; hereafter ‘624), & Ichino et al. (US PG Pub 2011/0312190; hereafter ‘190).
Claim 9: ‘198 is directed towards a method comprising (see ¶s 38-52):
receiving a substrate on a chuck (¶s 4 & 38);
dispensing a liquid primer material directly on the top surface of the semiconductor substrate (the pure water reads on a liquid priming material because it primes the substrate for application of the film-forming material; ¶s 6, 7, & 39-42 and Fig. 5);
spin coating the liquid priming material on a central portion of the top surface of the substrate (Figs. 4-5 and ¶s 39-43)
prior to drying the liquid priming material, applying a film-forming material to the liquid priming material on the central portion of the top surface of the substrate (see Fig. 5 & ¶ 43);
rotating the substrate to disperse the film-forming material from the central portion of the top surface of the substrate (Fig. 5 & ¶s 43-44; and
after the rotating, evaporating the liquid priming material and the film-forming material to leave a component of the film-forming material that physically contacts the top surface of the substrate (¶ 46).
‘198 does not teach that prior to dispensing and during the coating and spinning of the liquid priming material and the film forming material that the substrate is continuously heated from the bottom surface of the surface.
However, ‘664, which is also directed a method of spin coating (title, abstract, & ¶ 28) discloses connecting a heater to a chuck so that thickness-affecting parameters such as workpiece can be controlled (¶ 45) in which the temperature of the workpiece is set prior to and maintained during the application of the coating (¶s 37-38) to provide a coating with a uniform thickness (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘664 into the process of ‘198 such that prior to dispensing and during the coating and spinning of the liquid priming material and the film forming material that the substrate is continuously heated from the bottom surface of the surface because as taught by ‘664 it is recognized in the art of spin coating to situate heater in the chuck below the substrate and heat the substrate prior to and during application of a coating during spin coating and the process would have predictably produced a uniform coating process as desired.
‘198 teaches obtaining a desired thickness of the resist on the substrate (¶ 46).
‘198 does not teach that the substrate is coated with a photoresist material layer prior to performing the process.
However, ‘624, discloses that it is known to apply several layers of resist on top of each other to form a desired thickness of photoresist (¶ 28).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘624 into the process such that the process of ‘198 is repeated to form a photoresist layer of a desired thickness such that each time it is repeated the surface the priming material is applied directly to is the previously applied photoresist layer because it is art recognized to build up a photoresist layer by applying several layers of said photoresist and thus the use of applying multiple layers would have predictably produced the desired layer thickness.
‘198 discloses that the liquid priming material includes water and a chemical solvent (¶ 11) but does not disclose a specific organic solvent.
‘190 is also directed towards prewetting for a spin coating process (abstract) and teaches that mixtures of a resist dissolving solvent such as propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate  or cyclohexanone can be used in combination with water or gamma-butyrolactone (see ¶ 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate  or cyclohexanone as the organic solvent in combination with water or gamma-butyrolactone because the solvent mixtures are recognized in the art as suitable prewetting organic solvents suitable for use with water and thus would have predictably been suitable s the organic solvent in ‘198.
I.e. the combination teaches using a priming liquid that comprises propylene glycol monomethyl ether (
    PNG
    media_image1.png
    82
    167
    media_image1.png
    Greyscale
) and propylene glycol monomethyl ether acetate (
    PNG
    media_image2.png
    94
    221
    media_image2.png
    Greyscale
) with water or gamma-butyrolactone (
    PNG
    media_image3.png
    76
    102
    media_image3.png
    Greyscale
) and thus reading on the claim.
I.e. the liquid priming material includes a chemical structure (
    PNG
    media_image2.png
    94
    221
    media_image2.png
    Greyscale
) having a first adhesion group, a second adhesion group and a carbon-based linking chain such that the first (
    PNG
    media_image4.png
    94
    87
    media_image4.png
    Greyscale
) and second adhesion groups (CH3) are bonded to the carbon-based linking chain (
    PNG
    media_image5.png
    76
    104
    media_image5.png
    Greyscale
) , wherein the first adhesion group is polar and hydrophilic (
    PNG
    media_image4.png
    94
    87
    media_image4.png
    Greyscale
 is polar and hydrophilic) and the second adhesion group is non-polar and hydrophobic (CH3 is non-polar and hydrophobic).
Claim 11: The first adhesion group includes an ester group (
    PNG
    media_image4.png
    94
    87
    media_image4.png
    Greyscale
).
Claim 12: The second adhesion group includes an alkyl (CH3).
Claim 13: ‘664 further teaches recirculating the atmosphere of the spin coating chamber (¶ 34) to control chamber temperature and humidity (¶ 34) which further controls coating properties of the spin coating process (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to recirculate the atmosphere in the spin coating chamber of ‘198 because it would have controlled the chamber temperature and humidity which would have predictably assisted in produced a uniform coating as desired.
I.e. the combination teaches blowing a gas on the top of the substrate during the entire process.
Claim 14: During a first phase of the spin coating of the liquid priming material, the central portion of the top surface of the photoresist material layer is covered by the liquid priming material, while a continuous annular region remains free of the liquid priming material and during a second phase of the spin coating of the liquid priming material the chuck rotates to radially disperse the liquid priming material on the top of the photoresist material layer (see Fig. 5 (a)-(d)).
Claim 15: During a first phase of the spin coating of the film forming material, a central portion of the substrate onto which the film-forming material is applied is covered by the film-forming material, while a continuous annular region remains free of the film-forming material and during a second phase of the spin coating of the film-forming material, the chuck rotates the substrate to radially disperse the film-forming material on the liquid priming material (see Fig. 5 (a)-(d)).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘198 in view ‘664, ‘624, & ‘190 as applied above, and further in view of Davidson (US PG Pub 2004/0206702; hereafter ‘702).
Claim 23: As discussed above, ‘190 is also directed towards prewetting for a spin coating process (abstract) and teaches that mixtures of a resist dissolving solvent such as propylene glycol monomethyl ether acetate can be used in the prewetting solution (see ¶ 50).
The combination does not teach using 2-heptanone.
However, ‘702, which is directed towards photoresists (title) notes that 2-heptanone and PGMEA are art recognized photoresist solvents (¶ 45).
It would have been obvious to one of ordinary skill in the art at the time of filing to use 2-heptanone in place of PGMEA during the process because ‘190 teaches using resist dissolving solvents and 2-heptanone is an art recognized alternative resist dissolving solvent for PGMEA and would have predictably performed as desired.
Allowable Subject Matter
Claims 1, 3-7, & 16-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Upon further review, the Examiner agrees with applicant’s representative that ‘825 does not teach varying the temperature of the substrate during the coating process and there is no teaching or suggestion in the prior art to vary the temperature during the coating process as recited in claims 1 & 16 and therefore claims 1 & 16 with their dependents are allowable over the prior art when considered in their entirety.
Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered.
Applicant’s arguments, filed 6/9/22, with respect to claims 1 & 16 have been fully considered and are persuasive.  The 35 U.S.C. §103 rejections of claims 1 & 16 and their dependents have been withdrawn. 
In regards to applicant’s argument that the combination of ‘664 & ‘624 does not render obvious claim 9 as amended; applicant is advised that ‘664, ‘624, & ‘190 as discussed above renders the claim obvious because the combination teaches using PGMEA in the priming solution when reads on the claimed compound with two chemical groups as recited in claim 9.
In regards to applicant’s argument that ‘198 teaches using a pure water as the priming liquid; applicant is advised that ‘198 discloses that the liquid priming material includes water and a chemical solvent (¶ 11) and when considered in light of ‘190 it would have been obvious to use PGMEA as the organic solvent which reads on the claimed chemical structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759